Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 1-4 are objected to because of the following informalities:  The recitation of “designed to” or “designed for” should be replaced with “configured to” language.  Appropriate correction is required.

Claim Interpretation
Regarding limitations recited in Claims 1-4 which recite “designed to” or “designed for”, the scope of such limitations will be interpreted as being configured to or capable of providing such a condition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-5, 7-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raettich et al. (US 2021/0367307).
Regarding claim 1, Raettich discloses a battery housing (Abstract) comprising: 
at least one battery cell of an electrical energy accumulator [0010] of an at least partially electrically operated motor vehicle [0009], having an interior of the battery housing, which is designed for arranging the at least one battery cell [0010, 0020], and having at least one protective coating (thermally resistant coating) formed on at least one housing wall of the battery housing and facing toward the interior [0018], and the protective coating is ceramic or glass-like or metallic [0018-0019] and is designed to generate a degassing flow in the event of degassing of the battery cell from the interior of the battery housing [0033].
Regarding claim 2, Raettich discloses the battery housing as claimed in claim 1, wherein the battery housing has a degassing opening (4a-4c, Fig 1b), which is designed to discharge the degassing flow from the interior into an environment of the battery housing [0033].

Regarding claim 3, Raettich discloses the battery housing as claimed in claim 2, wherein the degassing opening has a bursting membrane (through-opening) [0040], which is designed to burst in the event of a predetermined degassing pressure in the interior and to discharge the degassing flow into the environment [0034].
Regarding claim 4, Raettich discloses the battery housing as claimed in claim 1, wherein the battery housing has an additional degassing element (see annotated Fig 1b) which is designed to be arranged between the battery cell and at least one housing wall in the interior (see annotated Fig 1b).

    PNG
    media_image1.png
    424
    516
    media_image1.png
    Greyscale


Regarding claim 5, Raettich discloses the battery housing as claimed in claim 4, wherein the degassing element is angled at a first end of the degassing element and/or at a second end of the degassing element opposite to the first end (see Fig 1b).
Regarding claim 7, Raettich discloses the battery housing as claimed in claim 1, wherein the battery housing is made of aluminum [0013].
Regarding claim 8, 10-13, and 15, Raettich discloses the battery housing as claimed in claim 1, wherein the protective coating is dimensionally stable during degassing of the battery cell [0012, 0016-0018].


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 9, 14, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raettich et al. as applied to claims 1-5 above respectively and further in view of Lustig et al. (US 2021/0091353).
The teachings of Raettich as discussed above are herein incorporated.
Regarding claims 6, 9, 16, 17, 18 and 20, Raettich disclose a cover element of the battery housing and/or a first side element of the battery housing [0037-0039] but does not explicitly teach wherein the at least one coated housing wall is opposite to at least one 
	Lustig teaches a battery module where the cell contact system or the walls of the module may be provided with a heat protection coating layer so that the hot gas is prevented, at least for a predefined duration, from burning through the wall of the housing [0008, 0012].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply the heat protection coating layer on any respective wall/surface of the battery housing of Raettich because Lustig recognizes that the heat protection coating layer is not limited to any surface but to any wall which would benefit from such protection.

Regarding claim 14, Raettich discloses the battery housing as claimed in claim 6, wherein the protective coating is dimensionally stable during degassing of the battery cell [0012, 0016-0018].



Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727